PER CURIAM.
By this appeal we are called upon to review the propriety of a conviction and sentence [eighteen months in the State penitentiary and five years’ probation], entered after a nolo contendere plea to certain charges alleging a violation of the narcotics laws of this State.
We have examined the points on appeal raised by the appellant and find them to be without merit. However, the court, sua sponte, notes that a portion of the sentence, placing the appellant on probation, is an illegal sentence [Robinson v. State, Fla.App.1972, 256 So.2d 390] and said sentence be and the same is hereby modified by striking the illegal portion relating to the probation therefrom. As modified, the judgment of conviction and sentence be and the same is hereby affirmed.
Affirmed as modified.